Case 3:17-cr-30192-JBM Document 129 Filed 07/29/19 Page 1 of 18 Page ID #372



   1                        UNITED STATES OF AMERICA
                          SOUTHERN DISTRICT OF ILLINOIS
   2

   3    UNITED STATES OF AMERICA,          )
                                           )
   4                      Plaintiff,       )
        V.                                 ) No. 3:17-cr-30192-SMY-1
   5                                       )
        GRANT CLARK WASIK,                 )
   6                                       )
                          Defendant.       )
   7

   8
                         TRANSCRIPT OF PLEA PROCEEDINGS
   9
                     BEFORE THE HONORABLE STACI M. YANDLE
  10                     UNITED STATES DISTRICT JUDGE

  11                             January 29, 2019

  12

  13    APPEARANCES:

  14    FOR PLAINTIFF:          Scott A. Verseman, Esq.
                                OFFICE OF THE U.S. ATTORNEY
  15                            9 Executive Drive, Suite 300
                                Fairview Heights, IL 62208
  16                            (618) 628-3700
                                scott.verseman@usdoj.gov
  17
        FOR DEFENDANT:          Talmage E. Newton, IV, Esq.
  18                            NEWTON BARTH, L.L.P.
                                555 Washington Ave., Suite 420
  19                            St. Louis, MO 63101
                                (314) 272-4490
  20                            tnewton@newtonbarth.com

  21    REPORTED BY:            Christine Dohack LaBuwi, RDR, RMR
                                Official Court Reporter
  22                            301 West Main Street
                                Benton, Illinois 62812
  23                            (618) 439-7725
                                Christine_Dohack@ilsd.uscourts.gov
  24
        Proceedings recorded by mechanical stenography, produced
  25    by computer-aided transcription.



                                                     01/29/2019 - Page     1
Case 3:17-cr-30192-JBM Document 129 Filed 07/29/19 Page 2 of 18 Page ID #373



   1              (Proceedings began in open court at 2:25 p.m.)

   2              THE CLERK:    The Court calls Case No. 17-cr-30192,

   3    United States of America versus Grant Clark Wasik.           This

   4    matter is called for a change of plea.

   5              Would the parties please state your presence for

   6    the record?

   7              MR. VERSEMAN:    Good afternoon, Your Honor.       Scott

   8    Verseman on behalf of the United States.         I have with me

   9    at counsel table Postal Inspector Adam Latham, who is the

  10    case agent on the case.

  11              POSTAL INSPECTOR LATHAM:      Good afternoon, Your

  12    Honor.

  13              THE COURT:    Good afternoon.

  14              MR. NEWTON:    Good afternoon, Your Honor.       Talmage

  15    Newton for the defendant Grant Wasik, who is with me in

  16    court this afternoon.

  17              THE COURT:    Good afternoon, Mr. Newton.

  18              And good afternoon, Mr. Wasik.

  19              I have been informed that Mr. Wasik wishes to

  20    enter a guilty plea pursuant to a Plea Agreement with the

  21    Government; is that correct?

  22              MR. NEWTON:    That is correct, Your Honor.

  23              THE COURT:    And, Mr. Verseman, my understanding

  24    is, Mr. Wasik will be entering a plea to Count 1 and that

  25    the Government will move to dismiss Counts 2 through 14 at




                                                     01/29/2019 - Page       2
Case 3:17-cr-30192-JBM Document 129 Filed 07/29/19 Page 3 of 18 Page ID #374



   1    sentencing; is that correct?

   2              MR. VERSEMAN:    That is correct, Your Honor.

   3              THE COURT:    All right.    Mr. Newton, would you and

   4    Mr. Wasik please approach the podium.

   5              Mr. Wasik, could you please raise your right hand

   6    and be sworn by the clerk?

   7              (Defendant sworn by clerk.)

   8                            GRANT CLARK WASIK,

   9    having been first duly sworn, was examined and testifies

  10    as follows:

  11                                EXAMINATION

  12    BY THE COURT:

  13    Q.        All right.    Mr. Wasik, do you understand that you

  14    are now under oath?

  15    A.        Yes, Your Honor.

  16    Q.        And that as a result, anything that you say that

  17    is untrue or false could be used against you in a future

  18    prosecution for perjury or false statements; do you

  19    understand that?

  20    A.        Yes, Your Honor.

  21    Q.        All right.    Would you please state your full name

  22    for the record?

  23    A.        Grant Clark Wasik.

  24    Q.        And how old are you, sir?

  25    A.        36 years old.




                                                     01/29/2019 - Page     3
Case 3:17-cr-30192-JBM Document 129 Filed 07/29/19 Page 4 of 18 Page ID #375



   1    Q.        And what is the extent your education?

   2    A.        College.

   3    Q.        All right.    I take it then that you can read,

   4    write, and understand the English language?

   5    A.        Yes, Your Honor.

   6    Q.        Mr. Wasik, have you taken any type of medication

   7    or drugs in the last 24 hours?

   8    A.        No, Your Honor.

   9    Q.        Have you consumed any alcohol in the last 24

  10    hours?

  11    A.        No, Your Honor.

  12    Q.        All right.    Is there anything that's preventing

  13    you, as you are standing there right now, Mr. Wasik, from

  14    being able to think clearly and understand the proceedings

  15    this afternoon?

  16    A.        No, Your Honor.

  17    Q.        Have you been provided with a copy of the

  18    Superseding Indictment, that is, the written charges

  19    against you in this case?

  20    A.        Yes, Your Honor.

  21    Q.        And have you had a chance to discuss the

  22    Superseding Indictment, specifically Count 1 of that

  23    Superseding Indictment, and your case in general with your

  24    attorney Mr. Newton?

  25    A.        Yes, Your Honor.




                                                     01/29/2019 - Page     4
Case 3:17-cr-30192-JBM Document 129 Filed 07/29/19 Page 5 of 18 Page ID #376



   1    Q.        Are you fully satisfied with the counsel,

   2    representation, and advice Mr. Newton has provided you in

   3    this case?

   4    A.        Yes, Your Honor.

   5    Q.        It's been alleged in Count 1 of the Superseding

   6    Indictment that you committed the offense of:          Conspiracy

   7    to Commit Wire Fraud.

   8              Do you understand the nature of that charge

   9    against you?

  10    A.        Yes, Your Honor.

  11    Q.        The penalties that can be imposed upon either a

  12    plea or finding of guilty as to Count 1 of the Superseding

  13    Indictment is:

  14              No more than 30 years' imprisonment;

  15              No more than a 250,000-dollar fine; and

  16              No more than five years of supervised release; as

  17    well as

  18              A 100-dollar Special Assessment.

  19              As far as supervised release.       Any conditions and

  20    terms of supervised release that I might impose at the

  21    time of sentencing, if you upon your release should

  22    violate any of those terms and conditions, your release

  23    status can be revoked and you could be sent back to

  24    prison; do you understand that?

  25    A.        Yes, Your Honor.




                                                     01/29/2019 - Page      5
Case 3:17-cr-30192-JBM Document 129 Filed 07/29/19 Page 6 of 18 Page ID #377



   1    Q.        Do you have any questions at this time regarding

   2    either the charge against you or the penalties associated

   3    with that charge?

   4    A.        No, Your Honor.

   5    Q.        Then let me explain your rights to you, Mr. Wasik:

   6              Sir, you are innocent until proven guilty;

   7              You need to be proven guilty beyond a reasonable

   8    doubt;

   9              You have a right to a jury trial;

  10              You have a right to confront your accusers;

  11              You have a right to bring in witnesses to testify

  12    on your behalf;

  13              You have a right against self-incrimination, which

  14    means you don't have to testify unless you choose to do

  15    so; and

  16              You have a right to have an attorney present with

  17    you at each stage of these proceedings.

  18              Do you understand that?

  19    A.        Yes, Your Honor.

  20    Q.        It's my understanding, Mr. Wasik, that you wish to

  21    plead guilty to Count 1 of the Superseding Indictment; is

  22    that correct?

  23    A.        That is correct, Your Honor.

  24    Q.        All right.

  25              THE COURT:    Is there -- is the Plea Agreement at




                                                     01/29/2019 - Page     6
Case 3:17-cr-30192-JBM Document 129 Filed 07/29/19 Page 7 of 18 Page ID #378



   1    the --

   2              MR. NEWTON:    (Nonverbal response.)

   3    Q.        (BY THE COURT)    I have been provided with the Plea

   4    Agreement.    I have had a chance to review it.        Let me ask

   5    you, sir, is that your signature on the last page of that

   6    Plea Agreement?

   7    A.        Yes, Your Honor.

   8    Q.        And did you have a sufficient opportunity to

   9    review and discuss in detail the terms of that Plea

  10    Agreement with Mr. Newton before you signed it?

  11    A.        Yes, Your Honor.

  12    Q.        All right.    Do you understand that even though you

  13    have reached this agreement with the Government, that I am

  14    not bound by the specific terms of that Plea Agreement; do

  15    you understand that?

  16    A.        Yes, Your Honor.

  17    Q.        All right.

  18          (In compliance with AO policy, sidebar portion of

  19    proceedings is excerpted and filed under separate cover.)

  20              THE COURT:    Mr. Verseman, what are the essential

  21    terms of the Plea Agreement in this case?

  22              MR. VERSEMAN:    Yes, Your Honor.

  23              As the Court has already noted, the defendant is

  24    pleading guilty to only Count 1 of the Superseding

  25    Indictment against him, and the United States has agreed




                                                     01/29/2019 - Page      7
Case 3:17-cr-30192-JBM Document 129 Filed 07/29/19 Page 8 of 18 Page ID #379



   1    under the Plea Agreement to dismiss Counts 2 through 14,

   2    which are all wire fraud counts, at the time of

   3    sentencing.

   4              With regard to the guidelines, Your Honor, the

   5    Government has set forth in the Plea Agreement its

   6    position which, in total, would place the defendant at an

   7    offense level 31 with a criminal history category of four,

   8    and a sentencing guideline range of 151 to 188 months.

   9              Now, Mr. Newton in negotiating this plea has

  10    reserved the right on behalf of the defendant to

  11    challenge, number one, our loss calculation and, also, to

  12    challenge the enhancement for a substantial part of the

  13    scheme being conducted outside of the United States.

  14              The Government has agreed to recommend a low end

  15    of the guideline range.

  16              Mr. Newton has reserved the right to argue the

  17    3553(a) factors and recommend a sentence below what is

  18    recommended by the Government.

  19              And there is our standard appellate waiver in the

  20    Plea Agreement, Your Honor.

  21              THE COURT:    Okay.

  22    Q.        (BY THE COURT)    Mr. Wasik, is that your

  23    understanding, again, of the essential terms of the Plea

  24    Agreement that you have entered into with the Government?

  25    A.        Yes, Your Honor.




                                                     01/29/2019 - Page     8
Case 3:17-cr-30192-JBM Document 129 Filed 07/29/19 Page 9 of 18 Page ID #380



   1    Q.        Sir, have any threats or promises been made to you

   2    or against you in an effort to somehow force or induce you

   3    to plead guilty in this case?

   4    A.        No, Your Honor.

   5    Q.        Is your intent to plead guilty then based on your

   6    own free and voluntary act?

   7    A.        Yes, Your Honor.

   8    Q.        Do you understand that if I accept your plea

   9    today, you will not be allowed to withdraw that plea at a

  10    later date?

  11    A.        Yes, Your Honor.

  12    Q.        And in terms of the Government's agreement as to

  13    what it will recommend for the purposes of sentencing or

  14    the guideline calculations that the parties have agreed

  15    to, do you understand that, again, this Court is not bound

  16    by those agreements and neither is Probation, and that in

  17    fact, ultimately, I may impose any sentence that's

  18    authorized under the law?

  19    A.        Yes, Your Honor.

  20    Q.        All right.    And Mr. Verseman also mentioned

  21    certain waivers of your appeal rights and rights to

  22    collaterally attack the sentence in this case that are set

  23    forth in the Plea Agreement.       Did you have a chance to

  24    specifically discuss those waivers with Mr. Newton so that

  25    you understand what rights you are actually waiving in




                                                     01/29/2019 - Page     9
Case 3:17-cr-30192-JBM Document 129 Filed 07/29/19 Page 10 of 18 Page ID #381



   1     exchange for this Plea Agreement?

   2     A.       Yes, Your Honor.

   3     Q.       And in terms of sentencing.       Have you also had a

   4     chance to discuss with Mr. Newton the federal sentencing

   5     guidelines and certain statutory factors that are set

   6     forth at 18 U.S.C., Section 3553(a), and how those

   7     sentencing guidelines and statutory factors might apply

   8     when I sentence you?

   9     A.       Yes, Your Honor.

  10              THE COURT:    Mr. Verseman, what's the factual

  11     basis?

  12              MR. VERSEMAN:     Yes, Your Honor.

  13              I think Your Honor has had a few of these cases

  14     already.    This arises out of the conspiracy that resulted

  15     from this business known as Client Care Experts, that was

  16     formerly known as First Choice Tech Support.          It was a

  17     tech support business that operated out of south Florida.

  18              The Government would prove that the defendant was

  19     employed and participated in this conspiracy from

  20     approximately July 24th, 2014, through about June 29th of

  21     2016.

  22              Specifically, we would prove that the defendant

  23     knowingly and willfully conspired with the owners and the

  24     other employees of this business to devise and participate

  25     in a scheme to defraud, and to obtain property by means of




                                                      01/29/2019 - Page 10
Case 3:17-cr-30192-JBM Document 129 Filed 07/29/19 Page 11 of 18 Page ID #382



   1     false and fraudulent pretenses, representations, and

   2     promises.

   3               This is what we call a Tech Support Scam, Your

   4     Honor.    Basically, the way this operated was that the

   5     owners and managers of this business purchased internet

   6     advertisements known as pop-up ads, and these pop-up ads

   7     would appear without warning on the victims' computers.

   8     These pop-ups carried misleading and/or false information,

   9     such as:    "A virus has been detected or malware has been

  10     detected, you may be at risk of losing all your data on

  11     your computer."     It usually advised that the customer not

  12     shut down their computer, but they call a number on the

  13     screen.    Sometimes these pop-ups froze up the person's

  14     browser so that they couldn't exit out of them.

  15               So, when the folks would call the number on the

  16     screen, their calls would be routed to this business,

  17     Client Care Experts, formerly known as First Choice Tech

  18     Support.

  19               Salespeople for the business would answer these

  20     calls.    They would identify themselves as Level One

  21     Diagnostic Technicians and then offer to help the people

  22     with their computer problems.       The salespeople were given

  23     a script to read and use during the sales calls.          The

  24     scripts were used to deceive and mislead the customers

  25     into thinking that there was something wrong with their




                                                      01/29/2019 - Page 11
Case 3:17-cr-30192-JBM Document 129 Filed 07/29/19 Page 12 of 18 Page ID #383



   1     computer so they would make purchases from the business.

   2               The way it went, Your Honor, the -- following the

   3     script, the salespersons would ask to get remote access to

   4     the person's computer.      If the victim granted remote

   5     access, then the salesperson would go into it, look

   6     around.    Usually they would comment on routine functioning

   7     of the computer such as, Well, you have so many processes

   8     running and that's an evidence of a problem or exposes you
   9     to loss of data, things of that nature.         In addition,

  10     sometimes the salespeople would state that the pop-ups

  11     were evidence of problems with the people's computer.

  12               But the salespeople would also run a program

  13     called Webroot Analyzer on the victim's computer.          This is

  14     a real program and it can diagnose problems.          But the

  15     problem here was that even when Webroot showed that the

  16     computer was in good shape, the salespeople frequently

  17     tried to convince the victims otherwise, that their

  18     computers had serious problems and that they needed to

  19     purchase the goods and services.

  20               The salespeople also used something called a "Best

  21     Buy pitch" which was -- they would tell the folks that

  22     they could go to Best Buy or some similar store to get

  23     their computer fixed, but if they did that, it would cost

  24     more money and Best Buy or the other store would have

  25     their computer a lot longer than it would take Client Care




                                                      01/29/2019 - Page 12
Case 3:17-cr-30192-JBM Document 129 Filed 07/29/19 Page 13 of 18 Page ID #384



   1     Experts to fix their computer.       That, in and of itself,

   2     was false and we'd be able to prove that.

   3              Throughout the calls, the salespeople concealed

   4     from the victims the fact that if they just shut down

   5     their computers or rebooted, that these pop-ups would go

   6     away.   They also concealed that Client Care and First

   7     Choice had actually played a role in causing those pop-ups

   8     to appear on people's screens by purchasing them.

   9              At the end of the call, the salespeople tried to

  10     sell a computer "tune-up" usually for $250 to the victims.

  11     They also tried to sell the victims anti-virus protection

  12     software for 400 bucks.      If the customer said that they

  13     didn't have the money to pay for these, then the

  14     salespeople were authorized to offer discounts such as

  15     military or senior citizens, or whatever.

  16              Your Honor, if we went to trial, we'd prove that

  17     this conspiracy victimized at least 57 people who resided

  18     in the Southern District of Illinois.

  19              As far as the defendant's role.        We would prove

  20     that he worked as a salesperson when he first started

  21     there, and that, from July through December of 2014, made

  22     sales totaling approximately $99,027.17.         And when he was

  23     a salesperson, he used that false and misleading sales

  24     pitch that I have just described for Your Honor.

  25              Then from approximately January 2015 through June




                                                      01/29/2019 - Page 13
Case 3:17-cr-30192-JBM Document 129 Filed 07/29/19 Page 14 of 18 Page ID #385



   1     of 2015, the defendant was what they called a Team Leader.

   2     And a Team Leader is a next step up from being

   3     salesperson.    The Team Leader supervises a group of

   4     salespersons.    So, he would have supervised a group of

   5     salespeople as they gave this misleading sales pitch.

   6              Then the defendant was again promoted a couple of

   7     times throughout the remainder of his tenure at the

   8     business, became the Sales Manager and eventually the Vice

   9     President of the business.       During these time periods,

  10     there were times when the defendant supervised the Team

  11     Leaders; there were times when he controlled the number of

  12     telephone calls coming into the business in response to

  13     the pop-ups; at times, he was responsible for purchasing

  14     the pop-ups; and, he was also responsible for the merchant

  15     accounts, which are the accounts used to process the

  16     credit card transactions.

  17              And we would also prove, Your Honor, that the

  18     defendant was aware that the conspiracy was using

  19     interstate telephone calls for the purpose of executing

  20     the scheme to defraud.

  21              And we would prove that there were phone calls

  22     from southern Florida to the Southern District of

  23     Illinois.

  24              And finally, we would prove that have this was a

  25     telemarketing business that victimized 10 or more persons




                                                      01/29/2019 - Page 14
Case 3:17-cr-30192-JBM Document 129 Filed 07/29/19 Page 15 of 18 Page ID #386



   1     over the age of 55.

   2     Q.       (BY THE COURT)     Mr. Wasik, I have also been

   3     provided with a document entitled Stipulation of Facts.

   4     Is that your signature on that document?

   5     A.       Yes, Your Honor.

   6              THE COURT:    Mr. Verseman, is paragraph 24 correct?

   7     That between -- for over a period of less than a year,

   8     after Mr. Wasik was promoted to Sales Manager and Vice

   9     President, that the company made sales totaling over $12

  10     million?

  11              MR. VERSEMAN:     That's what our records reflect,

  12     Your Honor.

  13              THE COURT:    Okay.

  14     Q.       (BY THE COURT)     Mr. Wasik, in terms of the factual

  15     basis, in other words, the evidence that the Government

  16     would present against you if this case were to go to

  17     trial, as Mr. Verseman just detailed and as is also set

  18     forth in the Stipulation of Facts, do you agree with that

  19     factual basis, sir?      In other words, did you do what the

  20     Government said you did in this case?

  21     A.       Yes, Your Honor.

  22     Q.       Do you have any questions at this point before I

  23     proceed to your plea?

  24     A.       No, Your Honor.

  25     Q.       Then at this time, Mr. Wasik, I'm going to ask how




                                                      01/29/2019 - Page 15
Case 3:17-cr-30192-JBM Document 129 Filed 07/29/19 Page 16 of 18 Page ID #387



   1     you plead to the charge in Count 1 of the Superseding

   2     Indictment, that you committed the offense of Conspiracy

   3     to Commit Wire Fraud, guilty or not guilty?

   4     A.        Guilty.

   5               THE COURT:   The Court finds that a factual basis

   6     exists.    That this defendant has knowingly, voluntarily,

   7     and competently pled guilty to Count 1 of the Superseding

   8     Indictment, and the Court hereby adjudges the defendant

   9     guilty of violating said offense.

  10               Sentencing is set for May 2nd, 2019, at 10:30 a.m.

  11               Mr. Wasik, Probation will be preparing a written

  12     Presentence Investigation Report to assist me in

  13     sentencing you on that day.       You'll get a copy of the

  14     report.    You'll have a right to review that report in

  15     detail with your attorney Mr. Newton.        Included in that

  16     report will be proposed Special conditions of supervised

  17     release, which you will also have an opportunity to object

  18     to, if you see fit.     Finally, you'll have a chance to

  19     provide information to be included in that report for my

  20     consideration, and to have Mr. Newton present with you at

  21     that time, if you so choose.

  22               You understand that?

  23               THE DEFENDANT:    Yes, Your Honor.

  24               THE COURT:   Okay.   I know that Mr. Wasik has been

  25     on release pursuant to a unsecured bond since December 8th




                                                      01/29/2019 - Page 16
Case 3:17-cr-30192-JBM Document 129 Filed 07/29/19 Page 17 of 18 Page ID #388



   1     of 2017, which is over a year.       And I have received the

   2     Pretrial Services status report which indicates that Mr.

   3     Wasik has remained compliant with his conditions.

   4              And I know that's being supervised out of Florida,

   5     I think.

   6              MR. VERSEMAN:     I think so, Your Honor.

   7              THE COURT:    All right.    Mr. Verseman, does the

   8     Government have a position on detention or release?

   9              MR. VERSEMAN:     Based on the fact that there have

  10     been no violations of the bond, we don't object to the

  11     Court continuing the bond until sentencing.

  12              THE COURT:    All right.    Mr. Wasik, because you

  13     have been compliant with the conditions and there have

  14     been no problems, there is no basis to detain you pending

  15     sentencing.

  16              I would, however, point out, it's important that

  17     you continue to comply with each one of those conditions.

  18     And that, if you should fail to do so at this point, your

  19     release status could be revoked and you could be detained

  20     and put in custody pending sentencing in this case.

  21              Do you understand that?

  22              THE DEFENDANT:     Yes, Your Honor.

  23              THE COURT:    Okay.   Anything else, Mr. Verseman?

  24              MR. VERSEMAN:     Not by the Government, Your Honor.

  25              THE COURT:    Mr. Newton?




                                                      01/29/2019 - Page 17
Case 3:17-cr-30192-JBM Document 129 Filed 07/29/19 Page 18 of 18 Page ID #389



   1              MR. NEWTON:    No, Your Honor.     Thank you.

   2              THE COURT:    Okay.   Thank you.

   3              (Court adjourned at 2:45 p.m.)

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13                           REPORTER'S CERTIFICATE

  14              I, Christine Dohack LaBuwi, RDR, RMR, Official

  15     Court Reporter for the U.S. District Court, Southern

  16     District of Illinois, do hereby certify that I reported

  17     with mechanical stenography the proceedings contained in

  18     pages 1-18; and that the same is a full, true, correct and

  19     complete transcript from the record of proceedings in the

  20     above-entitled matter.

  21

  22                   DATED this 29th day of July, 2019,

  23

  24                            s/Christine Dohack LaBuwi, RDR, RMR
                                _____________________________________
  25                            Christine Dohack LaBuwi, RDR, RMR




                                                      01/29/2019 - Page 18
